COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00507-CV


Columbia Medical Center of Denton         §    From the 211th District Court
Subsidiary, L.P. d/b/a Denton
Regional Medical Center                   §    of Denton County (2008-30050-
                                               211)
                                          §
v.
                                          §    October 17, 2013

DFW Super Group II, L.L.C.                §    Opinion by Justice Walker



                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and we render a judgment that DFW Super Group II, L.L.C.

take nothing.

      It is further ordered that appellee DFW Super Group II, L.L.C. shall pay all

of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _________________________________
                                         Justice Sue Walker